Title: Thomas Jefferson to James Monroe, 23 September 1813
From: Jefferson, Thomas
To: Monroe, James


          Monticello Sep. 23. 13.
          Th: Jefferson incloses to Colo Monroe the copy of a letter he proposes to send to mr Champe Carter, if the contents meet his approbation; which he asks the favor of him to signify to him, with the return of the letter.he sets out to mr Madison’s early tomorrow morning, weather permitting, which he does not mention to have any influence on Colo Monroe’s movements. perhaps indeed their meeting at mr Madison’s should rather be avoided, as the newspapers might announce it, as on former occasions, as portending some great conspiracy. he salutes him with affectionate respect.
        